UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14A (RULE 14A-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant / X / Filed by a Party other than the Registrant // Check the appropriate box: / / Preliminary Proxy Statement. / / Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e) (2)). / / Definitive Proxy Statement. / X/ Definitive Additional Materials. / / Soliciting Material under § 240.14a-12. PUTNAM HIGH INCOME SECURITIES FUND PUTNAM MANAGED MUNICIPAL INCOME TRUST PUTNAM MASTER INTERMEDIATE INCOME TRUST PUTNAM MUNICIPAL OPPORTUNITIES TRUST PUTNAM PREMIER INCOME TRUST (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): / X / No fee required. / / Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: / / Fee paid previously with preliminary materials. / / Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Shareholder Name Address 1 Address 2 Address 3 IMPORTANT NOTICE June 11, 2014 Re: Putnam Funds Dear Shareholder: We have been trying to contact you regarding an important matter pertaining to your investment with The Putnam Funds. This matter concerns an important operating initiative for the Funds which requires your response. Please contact us toll-free at (800) 283-5915 extension 8715 between 9:00 a.m. and 10:00 p.m. Eastern time Monday through Friday. At the time of the call please reference the number listed below. The call will only take a few moments of your time and there is no confidential information required. It is very important that we reach you. Thank you in advance for your assistance.
